DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (figures 6, 7, 11, 15, 18 and 19 and claims 1-11 and 13-20) in the reply filed on 29 March 2021 is acknowledged.

Drawings
The drawings are objected to because figures 13-22 include non-English words.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the lower sleeve part" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears claim 8 should depend from claim 4, not claim 1, and will be treated as such for purposes of the rejection.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lowke (US 20110015578), in view of Roesler et al. (US 20170095308).

Lowke does not teach the sealing stopper attachable to the open end of the sleeve body via a threaded screw connection to provide a tight seal there between. However, Roesler does teach a sealing stopper (figure 2, reference 10) attachable to the open end (figure 2, reference 5) of the sleeve body (figure 2, reference 2) via a threaded screw connection to provide a tight seal there between (figure 2, reference 8 and 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sleeve of Lowke to include the sealing stopper attachable to the open end of the sleeve body via a threaded screw connection to provide a tight seal there between, as disclosed by Roesler, because including the threading allows for secure attachment of the stopper to the sleeve and further helps form an axial seal, as explained by Roesler (paragraph 172 and 175).
Regarding claim 2, Lowke, in view of Roesler, teach all of the claim limitations of claim 1, as shown above. Furthermore, Roesler teaches the sealed rotational position between the sealing stopper 
Regarding claim 4, Lowke, in view of Roesler, teach all of the claim limitations of claim 1, as shown above. Furthermore, Lowke teaches at least one axially projecting centering lug is disposed on a lower sleeve part of the tamper-evident cap and alignable with an upwardly open latching groove disposed on a periphery of the packaging sleeve (figure 1 and 2 and 10, reference 33 and 75 and paragraph 47).
Regarding claim 5, Lowke, in view of Roesler, teach all of the claim limitations of claim 1, as shown above. Furthermore, Lowke teaches wherein the tamper-evident cap can be pushed onto the sleeve body only when the sealing stopper is in the sealed rotational position on the sleeve body (paragraph 47 and figure 5: If the sealing stopper is removed, then the cap can’t be pushed down).
Regarding claim 6, Lowke, in view of Roesler, teach all of the claim limitations of claim 1, as shown above. Furthermore, Roesler teaches a multiple seal is present between the sealing stopper and the sleeve body of the packaging sleeve (figure 2: the threads 8 and sealing ribs 7 form multiple seals).
Regarding claim 10, Lowke, in view of Roesler, teach all of the claim limitations of claim 6, as shown above. Furthermore, Roesler teaches the multiple seal comprises elastomeric sealing lips on the sealing stopper that engage an inner annular surface adjacent the open end of the sleeve body (figure 2, reference 7 and paragraph 29).
Regarding claim 13, Lowke, in view of Roesler, teach all of the claim limitations of claim 2, as shown above. Furthermore, Roesler teaches the haptically perceptible latching position comprises a latching recess on a periphery of the threaded region on the sleeve body (figure 2, end of thread 9) and a latching groove within the threaded region of the sleeve body (figure 2, beginning of  thread 9).

Regarding claim 15, Lowke, in view of Roesler, teach all of the claim limitations of claim 14, as shown above. Furthermore, Roesler teaches the haptically perceptible latching position comprises a latching recess on a periphery of the threaded region on the sleeve body (figure 2, end of thread 9) and a latching groove within the threaded region of the sleeve body (figure 2, beginning of  thread 9).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowke (US 20110015578), in view of Roesler et al. (US 20170095308), as applied to claim 1 above, and further in view of Curiel (US 4,945,708).
Regarding claim 7, Lowke, in view of Roesler, teach all of the claim limitations of claim 1, as shown above. Furthermore, Lowke teaches wherein the tamper-evident cap consists of two sleeve parts (figure 1 and 2, reference 20 and 60), wherein the sleeve parts are separable from one other by separation seams (figure 2, reference 97) and are integrally connected to one another via an annular groove with a reduced cross section (figure 5, reference 98), and wherein the sleeve parts can be pulled apart (figure 3).
Lowke, in view of Roesler, do not teach the sleeve parts can be pulled apart with a pull tab. However, Curiel does teach two parts (figure 1 and 2, reference 14 and 12) can be pulled apart with a pull tab (figure 2, reference 8 and column 6, lines 51-53 and annotated figure 2 below).

    PNG
    media_image1.png
    700
    644
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sleeve of Lowke, in view of Roesler, to include a pull tab, as taught by Curiel, because including the pull tab allows for simple removal of the tear strip, as explained by Curiel (column 6, lines 51-53).

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 3 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER A PAGAN/Examiner, Art Unit 3735